The Chancellor.
This cause having been heard and decided by the vice chancellor upon the merits, and a perpetual injunction being awarded by him, that decision in the present state of this suit must be presumed to be correct notwithstanding the appeal. It would, therefore, be improper to subject the complainants to the expense of another trial at law, for which the court has no means of indemnifying them if the decree of the vice chancellor should be simply affirmed. In this case the appellants will be deprived of no right, if the proceedings at law are stayed until the decision of the cause on the appeal. Before decree the plaintiff at law ought not to be delayed from proceeding to judgment merely on account of a disputed equity, and where the complainant in this court cannot be prejudiced by such a proceeding. But after a decree of this court establishing such equity, the situation of the parties is materially altered; and it must be a very special case which will authorize the court to subject, the party in whose favor such decree is made to the expense of a trial at law, pending an appeal. In this case no particular necessity for such a proceeding is shewn, and the court cannot upon the mere suggestion that an appeal has been brought grant this application.
The petition must therefore be dismissed, with costs-